         Case 1:17-cv-06221-KPF Document 463 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IOWA PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM, et al.,
                              Plaintiffs,
                                                         17 Civ. 6221 (KPF)
                       -v.-
MERRILL LYNCH, PIERCE, FENNER &                                ORDER
SMITH INC., et al.,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

         For substantially the same reasons outlined in Defendants’ reply to

Plaintiffs’ letter motion to compel additional depositions (Dkt. #453, 454),

Plaintiffs’ request that this Court authorize, following the close of fact

discovery, depositions of certain fact witnesses who submitted declarations in

connection with Defendants’ opposition to class certification (Dkt. #444, 446,

457) is hereby DENIED. Provided that, however, Plaintiffs may depose the one

fact witness who has consented to be deposed. (See Dkt. #459, 461).

      The Clerk of Court is directed to terminate the pending motions at docket

entries 444, 446, and 457.

      SO ORDERED.

Dated:        August 17, 2021
              New York, New York             __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
